Title: Abigail Adams to Abigail Adams Smith, 28 February 1793
From: Adams, Abigail
To: Smith, Abigail Adams


My dear Mrs Smith.
Quincy February 28. 1793.
I wrote to you by your brother making a proposal to you which you might not consider me in earnest about— Since then I have two additional motives to request the Cols consideration and your’s of the subject. If setting aside family connexions it is with respect to business a matter of indifference which city you reside in I certainly could wish it might be Philadelphia for four years to come. The late vote respecting salary will certainly prevent our becoming Housekeepers there in public life. We have suffered too much already by being involved in debt at the close of the four years and obliged to give up our house, dispose of one pair of horses and in other respects retrench our expenses. The five thousand dollars at this period is not in the purchase of any article of life more than half equal to what it was at the time it was first granted— Knowing as I do what the expense of living there as well as here is I cannot think of seeing your father again subjected to the like inconvenience—yet to live half the year separated of the few years which I have reason to think are remaining to me is a sacrifice that I do not consider at this day my duty— I shall not make any observation upon past services or my own estimation of things— I will conform to what is and should be glad to enjoy the Society of my family as much as I can. My furniture is stored in Philadelphia. If the Colonel and you think it inconsistent with your arrangements and prejudicial to his affairs to reside in Philadelphia I shall think it best after consulting your Father to order the furniture home, though I know not what to do with the greater part of it. I should be tempted to sell what I have not room for if I did not know that it must be at a great loss. If you think proper to go there I will endeavor to have it stored till such time as you might incline to take a house there— If we take lodgings with you, ’tis probable that our family will not exceed five persons, and we could I presume make such arrangements as would render each of us happy— I will not again take charge of a family and sacrifice my health in that city as I have done— Though a small family we are and always have been a scattered flock, my infirm state of health leads me to wish for those pleasures which domestic life affords. I love society, but ’tis the rational not the dissipated which can give true delight.
I fear the roads will be so bad as to prevent your coming to see me so soon as I wish but in April the passage by way of Rhode Island will be both pleasant and safe and as you are an old and experienced sailor you will find that way much pleasanter than by land and much less fatiguing.
Let me, my dear daughter, hear from you as often as possible remember me affectionately to all friends
Your’s most tenderly
A. Adams.
